Plaintiff, as the beneficiary, brought this suit to recover the amount of an insurance policy issued to her son by the defendant company. The suit was filed in the district court on May 19, 1928, and judgment was rendered by that court on November 23, 1928. This judgment, which rejected plaintiff's demand, was read and signed on December 7, 1928. On the same day, namely, December 7, 1928, plaintiff applied for and was granted a devolutive appeal returnable to this court on January 21, 1929. The transcript of appeal, however, was not filed until February 19, 1929, and no extension of time was obtained by the appellant. Based on these facts, the defendant and appellee has moved to dismiss the appeal. The motion must be granted.
The settled rule is that, where an appellant perfects his appeal, but fails to file the transcript on or before the return day or within the period of grace following, and has not obtained an extension of the return day, he is conclusively presumed to have abandoned the appeal. Jacobs v. Weaver  Rivers, 167 La. 59,118 So. 692.
For the reasons assigned, the appeal herein taken is dismissed.